THE              ATTORNEY                                   GENERAL
                                                  OF          TEXAS

                                         AUSTIN.              TEXAS                78711




                                                                  May      6,     1975


The      Honorable           A. R.      Schwartz                                         Opinion        No.      H-      601
Chairman
Senate      Committee             on Jurisprudence,                                      Re:     Whether          the Department
State      Capitol                                                                       of Public        Safety        may       elicit
Austin,         Texas         78711                                                      information             as    to a person’s
                                                                                         race     and     sex      on the Driver’s
                                                                                         Confidential            Accident          Report.


Dear       Senator       Schwartz:


             You       have     requested            our     opinion            regarding         the authority              of the
Department             of Public         Safety        to elicit          information             as    to a person’s             race
and sex         on the Driver’s              Confidential                Accident         Report.


             The       Driver’s         Confidential               Accident         Report            is a form         which      must
be completed             by every         person           involved             in a traffic          accident         and forwarded
to the Department                 of Public          Safety.             On the form             are      spaces        requesting
the individual           to note        h!s sex        and race.                You state that the Department                            of
Public      Safety       does      not follow          up the omission                    of this       particular           informa-
tion     on a submitted               report.          Furthermore,                  the report           is not available
for    inspection            or copying         by the public.                   V. T. C. S.,           art.      6701d,       $47.


             According            to Colonel           Speir,            Director        of the        Texas       Department
of Public         Safety,       the purpose               of the data             obtained        on the Report              is    “to
provide         sufficient        information              so that all            reports         of a particular              accident
may      be matched            into    one      case       file     and to provide                basic        statistical        data.       ”
He     states     that items           such     as     race        and sex,          when        “correlated            with      other
factors         such    as    geographical             location,            type     of accident            and contributi,ng
factors,         aid   the traffic         safety         program               in providing           a means          of tailoring
the program             to specific          groups         where          applicable.            ”


             We have           discovered            no    statute         which         would        preclude         the Department
of Public         Safety      from       requesting               this    information,                and we presume                there-
fore     that the only          relevant          inquiry           is whether            its    inclusion            on the Driver’s
Confidential           Accident            Report           may          be deemed             state    action        which       violates
the Equal         Protection            Clause         of the Fourteenth                   Amendment                  to the United
States      Constitution.



                                                                     p.     2668
The     Honorable          A. R.      Schwartz           page       2       (H-601)




            However,             the eliciting       of this        information          does     not result          in
action     against        any group           or individual.              Whatever       action      taken       is positive
and remedial.               No burden          is imposed           on any      racial       or sexual         class.         See
Wright      v.     City    of Brighton,           Alabama,   441 F-. 2d 447, 450                    (5th Cir.,          1971),
cert     denied,      404 U.S. 915 (1971).     The state is not denied                     the right          to
treat     different        classes          of persons     in different          ways,        but merely          denied
the authority         to base         its    classification             on criteria      wholly      unrelated             to the
objective        of the state          action.      Reed      V.        Reed,    404 U.S. 71,   75-76         (1971).
It is    therefore         our      opinion      that the Department                  of Public     Safety       is     not
prohibited         from      eliciting        information           as to a person’s             race    and     sex       on
the Driver’s          Confidential            Accident        Report.           And    see      Attorney        General
Opinion      H-118        (1973).


                                                    SUMMARY


                                  The       Department        of Public         Safety       is not prohibited
                          from       eliciting     information             as   to a person’s           race     and
                           sex      on the Driver’s           Confidential            Accident      Report.


                                                                                Very     truly     yours,




                                                                     c/         Attorney         General        of Texas


  PPROVED:


                                                                \
                                        , First    Assistant



C.     ROBERT         HEATH,            Chairman
Opinion      Committee




                                                                po 2669